Name: Commission Regulation (EC) No 519/2002 of 21 March 2002 determining the extent to which applications lodged in March 2002 for import licences for certain egg sector products and poultrymeat pursuant to Regulations (EC) No 1474/95 and (EC) No 1251/96 can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  animal product
 Date Published: nan

 Avis juridique important|32002R0519Commission Regulation (EC) No 519/2002 of 21 March 2002 determining the extent to which applications lodged in March 2002 for import licences for certain egg sector products and poultrymeat pursuant to Regulations (EC) No 1474/95 and (EC) No 1251/96 can be accepted Official Journal L 079 , 22/03/2002 P. 0033 - 0034Commission Regulation (EC) No 519/2002of 21 March 2002determining the extent to which applications lodged in March 2002 for import licences for certain egg sector products and poultrymeat pursuant to Regulations (EC) No 1474/95 and (EC) No 1251/96 can be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1474/95(1) opening and providing for the administration of the tariff quotas in the egg sector and for egg albumin, as last amended by Regulation (EC) No 1043/2001(2), and in particular Article 5(5) thereof,Having regard to Commission Regulation (EC) No 1251/96 of 28 June 1996 opening and providing for the administration of tariff quotas in the poultrymeat sector and albumin(3), as last amended by Regulation (EC) No 1043/2001 and in particular Article 5(5) thereof,Whereas:The applications for import licences lodged for the second quarter of 2002 are, in the case of certain products, for quantities less than or equal to the quantities available and can therefore be met in full, but in the case of other products the said applications are for quantities greater than the quantities available and must therefore be reduced by a fixed percentage to ensure a fair distribution,HAS ADOPTED THIS REGULATION:Article 1Applications for import licences for the period 1 April to 30 June 2002 submitted pursuant to Regulations (EC) No 1474/95 and (EC) No 1251/96 shall be met as referred to in the Annex to this Regulation.Article 2This Regulation shall enter into force on 1 April 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 March 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 145, 29.6.1995, p. 19.(2) OJ L 145, 31.5.2001, p. 24.(3) OJ L 161, 29.6.1996, p. 136.ANNEX>TABLE>